Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claim 8 - 17 directed to process non-elected without traverse.  Accordingly, claim 8- 17 been cancelled.

Allowance
	Claims 1 and 9 are allowed.
	Claims 2, 5-8, 10, 11, and 13-16 are allowed by virtue of dependency on claims 1 and 9.
	Claims 1 and 9 as amended, prior art of record does not disclose or render obvious the claimed limitations, specifically, “..defining the memory gate layer and the charge storage layer to form a memory gate structure, wherein the charge storage layer between the first gate structure and the second gate structure is a continuous structure, wherein the memory gate structure covers at least one portion of upper surfaces of the first gate structure and the second gate structure, wherein outer sidewalls of the memory gate layer are coplanar with sidewalls of the charge storage layer, and each outer sidewall of the memory gate layer is respectively above the first gate structure and the second gate structure”, in combination of all other limitations.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M CHOUDHRY whose telephone number is (571)270-5716. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMMAD M. CHOUDHRY
Primary Examiner
Art Unit 2816


/MOHAMMAD M CHOUDHRY/Primary Examiner, Art Unit 2816